Ryland, Judge,
delivered the opinion of the court.
This was an indictment founded on the 27th section of the 8th article of the act concerning crimes and punishments. (R. C. 1845, p. 404.) The defendants appeared and moved the court to quash the indictment; which motion was overruled and excepted to, and saved by bill of exceptions. The defendants then pleaded not guilty — were tried and found guilty, and fined each one dollar. There is a motion on the record to arrest the judgment, which also was overruled. The defendants *460bring the ease here by writ of error, and'insist, by their counsel, that the indictment is insufficient.
The indictment is as follows : “ State of Missouri, county of Newton — In the Newton Circuit Court, October term, 1854. The grand jurors for the state of Missouri, empannelled, sworn and charged, &c., upon their oath, present that one Caleb Ragan and George W. Cornits, late of said county, heretofore, to-wit, &c., at, '&c., did then and there unlawfully bet an amount of property, to-wit : one pair of boots, of the value of five dollars, on the result of an election which was held in the sixth congressional district in the state of Missouri, on the first Monday in August, A. D. 1854, between one John S. Phelps and Waldo P. Johnson, who were then and there running as candidates to represent the said congressional district in the state of Missouri, in the congress of the United States of America ; said election then and there being authorized by the constitution of the United States of America, and by the laws of the state of Missouri, contrary,” &c.
The 27th section of article 8 of act concerning crimes and punishments, (R. C. 1845,) is as follows: “Every person who shall bet or wager any money or property or other valuable thing on the result of any election, authorized by the constitution or laws of the United States or of this state, or on any vote to be given at such election, or who shall knowingly become stake-holder of any such bet or wager, shall be punished by fine not exceeding fifty dollars.” We consider this indictment good; and that there is nothing in the objection taken to it by the counsel for the defendants. It substantially pursues the words in which the offence is described in the statute, and the court below very properly overruled the defendants’ motion to quash and in arrest.
Let the judgment be affirmed ;
Judge Leonard concurring.